DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 December 2022 has been entered.
 
Response to Amendment
Claims 1, 8-9, and 21 have been amended. Claims 1-21 are pending. In the previous action (Final Rejection filed on 5 August 2022), claim 21 was indicated as containing allowable subject matter.
In response to the amendments to the claims, the objections thereto have been withdrawn.

Response to Arguments
Applicant's arguments filed 28 October 2022 have been fully considered but they are not persuasive. 
Applicant argues that amended claim 1, which recites, “at least one spray nozzle directed towards the disrupted flow path and into the oncoming exhaust air plume” patentably distinguishes the claim over prior art Tiwari et al. (US 2011/0120010 A1) because these limitations require that the at least one spray nozzle is directed in parallel with the flow of the exhaust air plume, and directly against the direction of flow of that exhaust air plume (Remarks, p. 5, bottom; p. 6, "Therefore"). The figure on p. 5 of the previous action clearly shows that none of the possible range of spray directions from the quench ring 68 to the baffle 64 disclosed in Tiwari is directed into an oncoming flow of syngas. At best, Tiwari teaches spray that is directed perpendicularly to the direction of flow of syngas at the point where the added line and curved arrow intersect (Remarks, p. 5, bottom). In addition, since the previous action stated that “there does not appear to be a reason to interpret Tiwari as teaching spraying in a direction that is more or less parallel to the disrupted flow” (Remarks, p. 6, top).
In response, it is the examiner’s assessment that the text “at least one spray nozzle directed towards the disrupted flow path and into the oncoming exhaust air plume” does not require that a nozzle spray be directed either in parallel with a flow of exhaust or directly against the direction of flow of that exhaust. Merriam-Webster online dictionary defines “oncoming” as “coming nearer in time or space.” Referencing the annotated figure used in the previous action, and reproduced below, the arrows representing the flow of gas below dip tube 54 ([0037]) and adjacent quench ring 68 clearly convey a gas flow that is coming nearer the quench ring in space, with liquid sprayed into this gas flow. Therefore, under a broadest reasonable interpretation, Tiwari teaches spraying “into the oncoming” gas.

    PNG
    media_image1.png
    489
    508
    media_image1.png
    Greyscale

Applicant argues (Remarks, p. 7, middle), that prior art Tiwari does not teach at least one spray nozzle for directing liquid into an exhaust plume as claimed because the embodiment referenced in the Final Rejection of 5 August 2022 (p. 8, middle; Fig. 2 in Tiwari) discloses either a quench unit and not a scrubber as is recited in claim 1, or a scrubber in which case it does not have a baffle or a quench ring (Remarks, p. 7, middle). Applicant argues that when the component is to act as a scrubber, Tiwari clearly teaches that the baffle 64 and the quench ring 68 should be omitted (Remarks, p. 7, middle). Applicant supports this interpretation by citing paragraphs [0032], [0037], and [0043] of Tiwari (Remarks, p. 6, bottom through p. 7, top). 
In response, the examiner assesses that [0032] ("component 46 may represent the quench unit 14 or the scrubber 19") conveys that the component can function in either capacity; [0037] ("the baffle 64 and the quench ring 68 may be omitted") conveys that an alternate embodiment may omit the baffle and quench ring at the practitioner's discretion, and [0043] ("the baffle 64 and the quench ring 68 have also been omitted to generally depict a scrubber") references a different embodiment wherein a draft tube is omitted (Figs. 4, 5; [0043]). Regarding Fig. 2, it is the examiner's assessment that [0032] ("although FIGS. 2-5 are generally described in the context of a quench unit, the flow damping mechanisms shown in these figures may be applied in a similar manner within a gasification scrubber") and [0033] ("FIG. 2 is a cross-sectional view of one embodiment of a gasification system component 46. As noted above, the gasification system component 46 may be a quench unit or a scrubber, such as the quench unit 14 or the scrubber 19.") provide clear indications that the embodiment of Fig. 2, which depicts a quench ring 68 and a baffle 64 ([0037]), is understood by Tiwari to be an embodiment of a scrubber.
Upon further consideration and search, a new ground(s) of rejection is made in view of Zhang et al. (CN106369606A, hereinafter “Zhang”) in view of Nicholson (US 3,966,438), as presented below.

Claim Objections
Claims 2-21 are objected to because of the following informalities:  
Claims 2-21: Applicant is respectfully advised to amend the preambles to “The materials recycling apparatus according to claim . . .” to clarify that the dependent claims further limit the apparatus of claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “elevated” in claim 1 is a relative term which renders the claim indefinite. The term “elevated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination only, and in view of claim 1, line 4, “an elevated temperature” will be interpreted as a temperature above 100°C.
Claims 2-21 are rejected because of their dependence from claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11-12, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN106369606A, hereinafter “Zhang”) in view of Nicholson (US 3,966,438).
Regarding claim 1, Zhang discloses a garbage gasification system (Fig. 1; [0030]) for recycling flue gas ([0034]) to recover combustible gas for conversion to energy from municipal waste ([0024]) (i.e., a materials recycling apparatus) comprising 
sealed furnace body 01 ([0031]) where garbage is heated to 850-1100°C and converted into organic gases ([0032]) (i.e., a heat treatment chamber for processing a material at an elevated temperature) that are released as a smoke or flue gas from smoke outlet 03 ([0032]) (i.e., producing an exhaust air plume, the chamber having a vent for the exhaust air plume), which are passed to an air-water heat exchanger 07 so that the flue gas temperature drops to below 100°C ([0040]) (i.e., leading via a heat exchanger for reducing the temperature of the exhaust air plume below 100°C), and then to a gas washing tower to eliminate impurities such as fly ash ([0040]) (i.e., to a scrubber to remove entrained ash and other non-gaseous material from the exhaust air plume, noting that, due to the mixed nature of municipal waste ([0024]), the skilled practitioner would have expected the flue gas to contain other non-gaseous material that a gas washing tower would have been capable of removing). 
However, Zhang does not explicitly disclose a scrubber comprising a disrupted flow path, at least one spray nozzle directed towards the disrupted flow path and into the oncoming exhaust air plume, and a supply of liquid to the or each spray nozzle.
Nicholson discloses an apparatus for washing stack gases (col. 1, line 6) (i.e., a scrubber) comprising a housing having a plurality of baffle plates disposed to cause the gases to move in a tortuous path (Fig. 2A; col. 1, lines 34-35) (i.e., a disrupted flow path), a plurality of nozzles 116 in an arrangement and spray pattern to provide a downwardly directed curtain of water between each of the baffle plates 76, 78,80, and 82 (col. 4, lines 7, 60-63) (i.e., at least one spray nozzle directed towards the disrupted flow path and into the oncoming exhaust air plume; a supply of liquid to the or each spray nozzle – noting the inlet opening 26 (Fig. 2B; col. 2, line 28) and the outlet opening 44 (Fig. 2A; col. 5, lines 26-28) require that water is sprayed into oncoming gases rising between the baffles at nozzles 1 and 3 from the right of Fig. 2A). Nicholson teaches that this configuration creates extreme turbulence and multiple washing effected at the plurality of spraying stations during turbulence, thereby efficiently cleansing gases by settling out solids (col. 5, lines 38-42).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Zhang by providing a scrubber comprising a disrupted flow path, at least one spray nozzle directed towards the disrupted flow path and into the oncoming exhaust air plume, and a supply of liquid to the or each spray nozzle as taught by Nicholson because (1) Zhang teaches a gas washing unit but does not specify its configuration, and (2) this configuration efficiently cleanses gases by settling out solids (Nicholson, col. 5, lines 38-42).

Regarding claim 2, Nicholson teaches that the baffles create a tortuous path and extreme turbulence (col. 1, lines 34-35; col. 5, lines 38-39) (i.e., the flow path is disrupted by at least one baffle plate).

Regarding claim 3, the nozzles are located between baffle plates (Nicholson, Fig. 2A; col. 4, lines 60-62) so that nozzles with a baffle plate to its immediate left can be regarded as ahead of that respective baffle plate based upon the flow direction of gas (col. 5, lines 27-28: “outlet opening 44”) (i.e., the or each spray nozzle is located in the disrupted flow path ahead of a baffle plate).

Regarding claim 4, in Fig. 2A, the right most nozzle 116 is above and in front of baffle plate 78 (Nicholson, Fig. 2A), and the third nozzle from the right is above and in front of baffle plate 82 (Fig. 2A) (i.e., the or each spray nozzle is located in the disrupted flow path above and in front of a baffle plate).

Regarding claim 5, Nicholson teaches baffle plates 76, 78, 80, 82, 84, etc. (Fig. 2A) (i.e., the at least one baffle plate comprises two baffle plates).

Regarding claim 6, the nozzles are located between baffle plates (Nicholson, Fig. 2A; col. 4, lines 60-62) so plural nozzles 116 are ahead of baffle plates immediately to their respective left sides (i.e., a spray nozzle of the at least one spray nozzle is located in the disrupted flow path ahead of each of the two baffle plates).

Regarding claim 7, in Fig. 2A, the right most nozzle 116 is above and in front of baffle plate 78 (Nicholson, Fig. 2A), and the third nozzle from the right is above and in front of baffle plate 82 (Fig. 2A) (i.e., a spray nozzle of the at least one spray nozzle is located in the disrupted flow path above and in front of each of the two baffle plates).

Regarding claim 8, Nicholson teaches a bottom wall 16 (coil. 2, line 23) (i.e., the scrubber includes a floor section below the flow path), with a space 120 provided between the bottom of the housing and those baffle plates which are disposed in a lower position in the housing (col. 4, line 68 through col. 5, line 2) (i.e.,  a lower edge of each of the two baffle plates is spaced from the floor section along at least a part of said lower edge). 

Regarding claim 11, Nicholson teaches a flow path from an inlet opening 26 (Fig. 2B; col. 2, line 28) to an outlet opening 44 (Figs. 1, 2A; col. 5, lines 27-28) that is generally upward (i.e., the flow path of the scrubber is generally upwards from a scrubber inlet toward a scrubber outlet). 

Regarding claim 12, Nicholson teaches a flow path from an inlet opening 26 (Fig. 2B; col. 2, line 28) to an outlet opening 44 (Figs. 1, 2A; col. 5, lines 27-28) that is generally upward (i.e., the flow path of the scrubber is generally upwards from a scrubber inlet toward a scrubber outlet), and a baffle plate 76 (Fig. 2A) that appears to be located above the inlet opening 26 (Figs. 1, 2B) (i.e., the at least one baffle plate is located above the scrubber inlet).

Regarding claim 15, Nicholson teaches nozzles 116 that are downwardly directed (Fig. 2A) to provide a downwardly directed curtain of water (col. 4, lines 60-62).

Regarding claim 16, Nicholson teaches a washing liquid that is water or an aqueous solution (col. 5, lines 43-44).

Regarding claim 18, through the length of the housing 12 of Nicholson, the baffle plates do not allow a straight-line path, so it would have been prima facie obvious to provide a flow path that is disrupted in that it does not comprise a straight-line path.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Nicholson, and further in view of Perez (US 3,856,487) and Wang (CN105214426A).
Regarding claim 9, Zhang in view of Nicholson does not explicitly disclose (i) a drain allowing escape of the liquid from the scrubber from a level which is a preset distance above the internal level of the floor section, (ii) wherein the lower edges of the baffle plates are spaced from the floor section by distances that are alternately greater than and less than the preset distance, and the baffle plates whose lower edges are spaced from the floor section by less than the preset distance have an upper edge that is spaced from a roof section of the scrubber along at least a part of said upper edge.
Regarding (i), Perez teaches a gas scrubber having a sump section 43 (Fig. 2; col. 5, lines 1-3) comprising a drain pipe 54 with an upper pipe section 55 connected by a threaded connector 56 to the drain pipe (col. 5, lines 21, 25-26), wherein the drain pipe extends upwardly from a floor 37 (col. 4, line 30) (i.e., a drain allowing escape of the liquid from the scrubber from a level which is a preset distance above the internal level of the floor section). Perez teaches that a drain of this configuration allows for the drain height to be altered to control the level of liquid in the sump (col. 5, lines 26-28).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Zhang in view of Nicholson by providing (i) a drain allowing escape of the liquid from the scrubber from a level which is a preset distance above the internal level of the floor section as taught by Perez because a drain of this configuration allows for the drain height to be altered to a desired height to control the level of liquid in a sump (Perez, col. 5, lines 26-28), which may have been recognized as preferable to the drainage design taught by Nicholson (Nicholson, Fig. 1; col. 2, lines 30-34) since the gas entering the scrubber in the embodiment of Zhang in view of Nicholson is hot (Zhang, [0038]), and the providing of a body of liquid to receive scrubbed solids would prevent the adherence of solids to a scrubber floor and allow for an equal concentration of solids through the body of liquid at the bottom of the scrubber, facilitating drainage.
Regarding (ii), Wang discloses a smoke exhaust and dust removal device (Fig. 1; [0020]) for removing dust from a gas using an absorbing liquid sprayed by nozzles ([0011] (i.e., a scrubber) comprising staggered baffle plates 2 and baffle plates 4, between which are nozzles 3 for spraying absorption liquid 8 between the baffles (Fig. 1; [0020]), and an overflow pipe 5 ([0021]) to prevent absorption liquid 8 from entering the intake pipe 7 ([0022]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Zhang in view of Nicholson and Perez by providing (ii) a configuration wherein the lower edges of the baffle plates are spaced from the floor section by distances that are alternately greater than and less than the preset distance, and the baffle plates whose lower edges are spaced from the floor section by less than the preset distance have an upper edge that is spaced from a roof section of the scrubber along at least a part of said upper edge as taught by Wang because positioning a pipe such that the preset distance has this relationship to the baffle plates and the surfaces inside the scrubber can prevent absorption or washing liquid  from entering an intake pipe (Wang, [0022]), and would provide spaces for gas flow as well as liquid drainage (Wang, Fig. 1).

Regarding claim 10, Perez teaches an upper pipe section 55 that extends upwardly from a floor 37 (col. 4, line 30) (i.e., the drain comprises a conduit that extends upwardly through the floor section with an open end standing proud of the floor by the preset distance).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Nicholson, as applied to claim 12 above, and further in view of Cheng (US 5,570,644), and as evidenced by Jacobs et al. (US 6,098,965, hereinafter “Jacobs”).
Regarding claim 13, Zhang in view of Nicholson does not explicitly disclose  that the at least one baffle plate comprises apertures defining a flow path that is non-aligned with the scrubber inlet.
Cheng discloses a scrubber unit (Fig. 1; col. 1, line 59) for scrubbing particulates from an exhaust gas (col. 1, lines 7-8; col. 4, line 11), wherein exhaust gas 13 (col. 2, line 34) flows upward from a duct 12 (i.e., a scrubber inlet) to an outlet (top of Fig. 1) along a tortuous path (Fig. 2; col. 1, lines 61-62) defined by collection trays 37 (col. 3, lines 3-5) that provides a scrubbing action (col. 4, lines 9-16), wherein the collection plates can be regarded as baffle plates since they deflect the gas (i.e., they are baffles) and they were known in the art to comprise plates, as evidenced by Jacobs (col. 11, lines 58-59; col. 12, lines 17-18) (i.e., the flow path of the scrubber is generally upwards from a scrubber inlet toward a scrubber outlet, and the at least one baffle plate is located above the scrubber inlet). Cheng teaches gaps 38, 39, 40 created by the collection trays through which the gas flows (i.e., baffle plates comprising apertures) that define a flow path that is non-aligned with duct 12 (Fig. 1) (i.e., the scrubber inlet). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Zhang in view of Nicholson by providing at least one baffle plate that comprises apertures defining a flow path that is non-aligned with the scrubber inlet.  as taught by Cheng because (1) a vertically arranged scrubber as taught by Cheng may be preferable to that of Nicholson where the skilled practitioner is constrained by available floor space, and (2) a scrubber so configured can subject gas to tortuous flow path and a scrubbing action (Cheng, col. 3, line 6; col. 4, lines 9-16).

Regarding claim 14, Cheng teaches jetting nozzles 55, 58, and 61 (col. 3, line 31, 39, 49) that are mounted below the collection trays 37 (i.e., spray nozzles are provided on undersides of baffle plates).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Nicholson, as applied to claim 1 above, and further in view of Kooiman et al. (US 5,028,241).
Zhang in view of Nicholson does not explicitly disclose a liquid that is water containing a detergent composition.
Kooiman discloses a gasifier system that pyrolyzes a waste (col. 1, lines 60, 63; col. 5, line 64) that utilizes a scrubber 14 that creates a tortuous path using baffles (col. 8, lines 30-31, 39-40). Kooiman teaches that the skilled practitioner may find it advantageous to use an aqueous solution in the scrubber that includes detergents (col. 9, lines 6-8).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Zhang in view of Nicholson by providing a liquid that is water containing a detergent composition as taught by Kooiman because the skilled practitioner may find it advantageous to use an aqueous scrubbing solution that includes detergents (Kooiman, col. 9, lines 6-8).

Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Nicholson, as applied to claim 1 above, and further in view of Liu (CN202382327U).
Zhang in view of Nicholson does not explicitly disclose a flow path that includes at least one filter (claim 19), wherein the at least one filter is located after the spray nozzle or nozzles (claim 20).
Liu discloses a spray chamber comprising staggered baffles (Fig. 1; [0017], [0024]) for purifying air ([0002]) (i.e., a scrubber comprising a disrupted flow path). Liu teaches the providing of a gas-liquid filter screen to further ensure the cleanliness of the discharged air ([0012], [0026]) that is located downstream of a spray head 62 ([0023]). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Zhang in view of Nicholson by providing at least one filter (claim 19), wherein the at least one filter is located after the spray nozzle or nozzles (claim 20) as taught by Liu because (1) a filter screen can further ensure the cleanliness of the discharged gas (Liu, [0012], [0026]), and (2) because Liu teaches that such a filter is positioned downstream of spray heads 62 ([0023]), it would have been prima facie obvious to provide such a filter downstream of a spray nozzle in the embodiment taught by Zhang in view of Nicholson and Liu. 

Additional Claim Objection
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claim 21. The concept of a materials recycling apparatus comprising a heat treatment chamber for processing a material at an elevated temperature and producing an exhaust air plume, the chamber having a vent for the exhaust air plume leading via a heat exchanger for reducing the temperature of the exhaust air plume below 100°C to a scrubber comprising a disrupted flow path, at least one spray nozzle directed towards the disrupted flow path and into the oncoming exhaust air plume to remove entrained ash and other non-gaseous material from the exhaust air plume, and a supply of liquid to the or each spray nozzle (claim 1), wherein the flow path includes at least one filter (claim 19) that is located after the spray nozzle or nozzles (claim 20), wherein the scrubber comprises a housing divided longitudinally by a dividing wall, the housing having an inlet located on one side of the dividing wall, and an aperture in the dividing wall, wherein the inlet receives a gas flow from the vent, the disrupted flow path leads from the inlet to the aperture, and the at least one filter is located on the opposite side of the dividing wall (claim 21) is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Nicholson (US 3,966,438), which discloses an apparatus for washing stack gases (col. 1, line 6) comprising a housing having a plurality of baffle plates disposed to cause the gases to move in a tortuous path (Fig. 2A; col. 1, lines 34-35), a plurality of nozzles 116 in an arrangement and spray pattern to provide a downwardly directed curtain of water between each of the baffle plates 76, 78,80, and 82 (col. 4, lines 7, 60-63). However, Nicholson does not suggest a housing divided longitudinally by a dividing wall, the housing having an inlet located on one side of the dividing wall, and an aperture in the dividing wall, wherein the inlet receives gas flow from the vent, the disrupted flow path leads from the inlet to the aperture, and the filter is located on the opposite side of the dividing wall.
Other close prior art, Wang (CN105214426A), discloses a smoke exhaust and dust removal device (Fig. 1; [0020]) for removing dust from a gas using an absorbing liquid sprayed by nozzles ([0011] (i.e., a scrubber) between staggered baffle plates 2 and baffle plates 4 (Fig. 1; [0020]). However, Wang also does not suggest the claimed configuration.
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion that would have led the skilled practitioner to arrive at the claimed configuration.
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL E GITMAN whose telephone number is (571)272-7934. The examiner can normally be reached M-Th 7:15-5:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-3471. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/Examiner, Art Unit 1772